           Case 5:18-cv-01983-LCB Document 33 Filed 03/14/19 Page 1 of 2                    FILED
                                                                                   2019 Mar-14 AM 10:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA

                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

NUCLEAR DEVELOPMENT LLC,                    )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )    Case No.: 5:18-CV-1983-LCB
                                            )
TENNESSEE VALLEY                            )
AUTHORITY,                                  )
                                            )
      Defendant.                            )

                              SCHEDULING ORDER

      This Scheduling Order supersedes any prior orders and governs further

proceedings in this action unless modified for good cause shown.

      1.       Pleadings and Parties: No causes of action, defenses, or parties may be

added.

      2.       Discovery Cutoff: All discovery must be commenced in time to be

completed by February 11, 2020.

      3.       Dispositive Motions: All potentially dispositive motions, including

Daubert motions, must be filed by March 12, 2020. Movant must file any briefs

and supporting evidence with the motion for summary judgment in order for the

submission to be deemed timely. Thereafter, the court will issue an order

establishing deadlines for submission of evidentiary materials and briefs in opposition

to, and in reply. Nota bene: All potentially dispositive motions must comply with

all requirements of the Appendix attached to the “Initial Order Governing All

Further Proceedings” that was entered in this action.

      4.       Expert Testimony: Unless modified by court order for good cause
             Case 5:18-cv-01983-LCB Document 33 Filed 03/14/19 Page 2 of 2



shown, the disclosures of expert witnesses — including a complete report under

Fed.R.Civ.P. 26(a)(2)(B) from any specially retained or employed expert — are due:

                 From plaintiff by December 13, 2019.

                 From defendant by January 13, 2020.

        5.       Final Lists: Lists of trial witnesses and exhibits must be filed by April

10, 2020. Any objections to such lists, including objections under Federal Rule of

Civil Procedure 26(a)(3), must be filed within fourteen days thereafter.

        6.       Trial: The parties shall be ready for trial by May, 2020.

        7.       Marking of Exhibits. Each party that anticipates offering as substantive

evidence as many as six (6) exhibits shall premark exhibits in advance of trial, using

exhibit labels and lists available from the Clerk of Court. By the time of trial, a copy

of the exhibit list shall be served and filed, with exhibits being made available for

inspection by opposing counsel. Presentation of evidence at trial will not ordinarily

be interrupted for opposing counsel to examine a document that has been so marked

and made available for inspection.

        Except as expressly modified by the above, the stipulations, limitations,

deadlines and other agreements set forth in the report of the parties shall apply in this

case.

        DONE and ORDERED this March 14, 2019.




                                           LILES C. BURKE
                                           U.S. DISTRICT JUDGE


                                              2
